929 A.2d 635 (2007)
SOCIETY HILL CIVIC ASSOCIATION, Queen Village Neighbors Association, Pennsport Civic Association, Whitman Council, Inc., Paul Neuwirth, Rita Gaudet DeVecchis, Barbara Seiple and Kathleen McGrann, Petitioners,
v.
The PENNSYLVANIA GAMING CONTROL BOARD, Respondent.
HSP Gaming, LP, Intervenor,
Philadelphia Entertainment and Development Partners, LP, Intervenor.
Supreme Court of Pennsylvania.
July 20, 2007.

ORDER
PER CURIAM.
AND NOW, this 20th day of July, 2007, the Petition for Review is dismissed for lack of jurisdiction and the Application to Lodge is denied. See 1 Pa.Code § 35.20 (providing that "[a]n action taken by a subordinate officer under authority delegated by the agency head may be appealed to the agency head by filing a petition within 10 days after service of notice of the action.").